UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6261


BENJAMIN ROSS DOWNEY,

                  Plaintiff - Appellant,

             v.

GENE JOHNSON; HELEN F. FAHEY; JAMES SISK,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:08-cv-00199-REP)


Submitted:    May 21, 2009                    Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Ross Downey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benjamin   Ross    Downey       appeals   the   district   court’s

order denying relief on his civil rights action under 28 U.S.C.

§ 1915(g) (2006).           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Downey v. Johnson, No. 3:08-cv-00199-REP

(E.D.   Va.    Jan.   21,   2009).     We      dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                          2